DETAILED ACTION
Claims 1-6 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 9,632,827 (hereinafter ‘827).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of the instant application define an obvious variation of the invention claimed in ‘827.
It is noted that the instant application is a later-filed continuation of ‘827. Claims 1-14 of ‘827 contain every element of Claims 1-6 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. For example, Claim 1 of ‘827 as shown in the tables below contain every element of Claim 1 of the instant application and as such anticipate Claim 1 of the instant application. 
Claim 1 of the instant application is shown in the table below with Claim 1 of ‘827 with the differences boldfaced for the Applicant's convenience.
Claim 1 of Instant
Claim 1 of US Pat No. 9,632,827
A system for managing pooled resources in a distributed computing environment, the system comprising: 
a processor: and a resource manager executable by the processor to:
An apparatus for managing pooled resources in a distributed computing environment, the apparatus comprising: a processor: and a resource manager executable by the processor and configured to:
receive resource allocation requests from a plurality of workload managers for running one or more applications, the one or more applications initiated by a consumer through at least one of the plurality of workload managers, and wherein each workload manager is configured to translate demand requests from the one or more applications into resource allocation requests;
receive resource allocation requests from a plurality of workload managers for running one or more applications, the one or more applications initiated by a consumer through at least one of the plurality of workload managers, and wherein each workload manager is configured to translate demand requests from the one or more applications into resource allocation requests;
determine whether there are available resources to satisfy the resource allocation requests;
determine whether there are available resources to satisfy the resource requests according to a resource allocation policy, the resource allocation policy determined by a consumer profile of the consumer specifying ownership and share rights to the requested resources;

allocate one or more resources to one or more of the workload managers requesting the one or more resources, wherein the one or more applications can continue running on the allocated resources if the resource manager suffers downtime or is taken offline;

receive a resource modification request with a plurality of resource attributes; assign an additional resource when the additional resource is available with the plurality of resource attributes to satisfy the resource modification request; and
responsive to determining that there is an unmet resource allocation request, identify a candidate resource meeting some but not all attributes needed to satisfy the unmet resource allocation request; and 

reconfigure the candidate resource to have the attributes needed to satisfy the unmet resource allocation request.
interface with a dynamic provisioning service component to reconfigure the available additional resource when the available additional resource fails to satisfy the resource modification request, wherein the dynamic provisioning service component is executable by the processor and configured to: identify the available additional resource with attributes that satisfy some of the plurality of resource attributes but fails to satisfy the resource modification request due to a current configuration of the available additional resource and determine if the available additional resource can be reconfigured to have the plurality of resource attributes of the resource modification request; and reconfigure the available additional resource to satisfy the resource modification request and assign the modified available additional resource as the available additional resource based on determining that the available additional resource can be reconfigured.


Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,003,502 (hereinafter ‘502).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-6 of the instant application define an obvious variation of the invention claimed in ‘502.
It is noted that the instant application is a later-filed continuation of ‘502. Claims 1-20 of ‘502 contain every element of Claims 1-6 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. For example, Claims 1 and 5 of ‘502 as shown in the tables below contain every element of Claim 1 of the instant application and as such anticipate Claim 1 of the instant application. 
Claim 1 of the instant application is shown in the table below with Claims 1 and 5 of ‘502 with the differences boldfaced for the Applicant's convenience.
Claim 1 of Instant
Claims 1 and 5 of US Pat No. 11,003,502
A system for managing pooled resources in a distributed computing environment, the system comprising: 
a processor: and a resource manager executable by the processor to:
1. An apparatus for managing pooled resources in a distributed computing environment, the apparatus comprising: a processor: and a resource manager executable by the processor to:
receive resource allocation requests from a plurality of workload managers for running one or more applications, the one or more applications initiated by a consumer through at least one of the plurality of workload managers, and wherein each workload manager is configured to translate demand requests from the one or more applications into resource allocation requests;
receive resource allocation requests from a plurality of workload managers for running one or more applications, the one or more applications initiated by a consumer via an application request made by the consumer through at least one of the plurality of workload managers, and wherein each workload manager is configured to translate demand requests from the one or more applications into the resource allocation requests;
determine whether there are available resources to satisfy the resource allocation requests;
determine whether there are available resources to satisfy the resource allocation requests according to a resource allocation policy, the resource allocation policy determined by a consumer profile of the consumer, the consumer profile specifying ownership rights indicating particular resources owned by the consumer and specifying share rights indicating particular resources shared by the consumer with other consumers; and

allocate one or more resources to one or more of the workload managers requesting the one or more resources, wherein the one or more applications can continue running on the allocated resources if the resource manager suffers downtime or is taken offline.
responsive to determining that there is an unmet resource allocation request, identify a candidate resource meeting some but not all attributes needed to satisfy the unmet resource allocation request; and reconfigure the candidate resource to have the attributes needed to satisfy the unmet resource allocation request.
5. The apparatus of claim 1 wherein the resource manager additionally comprises a dynamic provisioning service component, communicatively linked to an allocation service component, for determining unsatisfied resource requests and capable of modifying the pooled resources to meet unsatisfied resource requests in accordance with a reprovisioning policy.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Romero et al., Pub. No. 2005/0039183 (hereafter Romero) in view of Birkestrand et al., Pub. No. 2005/0044228 (hereafter Birkestrand).
Romero and Birkestrand were disclosed in IDS dated 03/05/2021.

Regarding claim 1 Romero teaches a system for managing pooled resources in a distributed computing environment, the system comprising: a processor: and a resource manager executable (Para 18: PLM is the resource manager) by the processor to: 
receive resource allocation requests from a plurality of workload managers for running one or more applications (Para 19, 20: the WLM in each partition corresponds to workload manager), the one or more applications initiated by a consumer through at least one of the plurality of workload managers (Para 29:applications are specified and started by users/consumer), and wherein each workload manager is configured to translate demand requests from the one or more applications into resource allocation requests (Para 19: goal and priority information corresponds to demand request because they tell the WLM their desired resources; Para 20, 23: the actual resource request that WLM sends to the PLM based on the goal corresponds to resource allocation requests); 
determine whether there are available resources to satisfy the resource allocation requests (Para 22).
Romero does not teach responsive to determining that there is an unmet resource allocation request, identify a candidate resource meeting some but not all attributes needed to satisfy the unmet resource allocation request; and reconfigure the candidate resource to have the attributes needed to satisfy the unmet resource allocation request.
However, Birkestrand teaches the use of on-demand resources that can be temporarily provisioned to satisfy an unmet resource allocation request (Para 27, 33, 37, 47). It would have been obvious to one having ordinary skilled in the art at the time of the applicant’s invention to modify the teachings of Romero to identify a candidate resource meeting some but not all attributes needed to satisfy the unmet resource allocation request; and reconfigure the candidate resource to have the attributes needed to satisfy the unmet resource allocation request. One would be motivated by the desire to offer more flexibility to purchasers as taught by Birkestrand (Para 28).

Regarding claim 2, the combination of Romero and Birkestrand teach the resource manager is executable to allocate the modified candidate resource to one of the workload managers having the unmet resource allocation request (Birkestrand Para 27-28).

Regarding claim 3, Romero does not teach the resource manager is executable to release all assigned resources associated with an application when the application has run to completion. However, Romero does teach releasing assigned resources (Para 19: decreasing resources to application is a way of releasing assigned resources). Furthermore, because releasing/deallocating resources assigned to application after the application had completed is commonly practiced in the field of resource management to prevent deficient usage of resources, it would have been obvious to one having ordinary skilled in the art at the time of the applicant's invention to have Romero’s application do so as well and still yield predictable result.

Regarding claim 5, Birkestrand teaches wherein the resource requests are given different priorities and wherein a resource allocation policy takes into account the different priorities of each resource request when determining the availability of requested resources  (Para 45, 55).

Regarding claim 6, Birkestrand teaches wherein the resource manager is executable to: receive a resource modification request (Para 52: request for additional processing capacity is a type of modification request); determine whether additional resources are available to satisfy the resource modification request; assign the additional resources when additional resources are available (Para 52); flag the resource modification request when the additional resources are not available; and wait until there are additional resources available to satisfy the resource modification request and then assign the additional resources (Para 55, 95).


Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Romero et al., Pub. No. 2005/0039183 (hereafter Romero) in view of Birkestrand et al., Pub. No. 2005/0044228 (hereafter Birkestrand), as applied to claim 1 above, further in view of Wu et al. Pub. No. 2005/0246561 (hereafter Wu).
Wu was disclosed in IDS dated 03/05/2021.

Regarding claim 4, Romero in view of Birkestrand does not specifically teach the resource manager is executable to: determine the presence of idle resources among the pooled resources; determine whether the idle resources should be removed from the pooled resources in accordance with a reprovisioning policy; and dynamically shut down one or more of the idle resources so as to reduce power consumption.
However, Wu teaches determining the presence of idle resources among the pooled resources (Para 12, 21); b) determining whether the idle resources should be removed from the pooled resources in accordance with a reprovisioning policy (Abstract); dynamically shutting down one or more of the idle resources for the purpose of reducing power consumption (Para 25). It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Romero in view of Birkestrand with the specifics of wherein determining any idle resources and capable of dynamically removing or shutting down one or more idle resources in accordance with a re-provisioning policy, so as to reduce power consumption, as taught by Wu, because it helps to reduce power consumption.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric C Wai/Primary Examiner, Art Unit 2195